Filed 1/13/21 In re J.V. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re J.V., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                                              F080301

             Plaintiff and Respondent,                                       (Super. Ct. No. JW139174-02)

                    v.
                                                                                          OPINION
    J.V.,

             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from a judgment of the Superior Court of Kern County. Lorna H.
Brumfield, Judge.
            Holly Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and John
W. Powell, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*           Before Smith, Acting P.J., Snauffer, J. and DeSantos, J.
       The juvenile court found that minor J.V. had committed one count of attempted
carjacking (Pen. Code, §§ 215, subd. (a), 664;1 count 2), one count of violating the terms
of his probation by committing the offenses alleged in the petition (Welf. & Inst. Code,
§ 777, subd. (a)(2); count 4), and one count of assault with a deadly weapon (§ 245,
subd. (a)(2); count 5).2 As to count 2, the court found the offense involved the use of a
firearm by a principal. (§ 12022.53, subds. (d), (e)(1).) As to counts 2 and 5, the court
found true a gang enhancement. (§ 186.22, subd. (b)(1).)
       On appeal, minor contends the evidence was insufficient to establish that he acted
with the intent to promote, further, or assist a gang, and that the gang was engaged in a
pattern of criminal activity, both of which are required to support the gang enhancements
to counts 2 and 5.
       We find sufficient evidence to support the juvenile court’s findings. Accordingly,
we affirm.
                                    BACKGROUND
       On May 10, 2019, at approximately 6:00 p.m., Sergio A.3 was in his parked car at
a mobile home park in the City of Arvin when he was approached by two young men,
later identified as minor and Jose Hernandez.4 Sergio did not know either individual, but
had seen them around on the street. Hernandez got into Sergio’s front passenger seat and
asked for a ride to the nearby area of Lamont. Hernandez stated he wanted to pick up a




1      Undesignated statutory references are to the Penal Code.
2      The court determined the allegations that minor had committed attempted murder
(§§ 187, subd. (a), 664; count 1), and active participation in a criminal street gang
(§ 186.22, subd. (a); count 3), were not true.
3       Pursuant to California Rules of Court, rule 8.90, we refer to some persons by their
first names. No disrespect is intended.
4      Hernandez is not a party to this appeal.


                                             2.
check and would give Sergio gas money in exchange for the ride. Sergio agreed, and
Hernandez told minor to get in. Minor got into the back seat on the passenger side.
       As they were driving toward Lamont, Hernandez stated that minor needed to use
the restroom and asked Sergio to pull over. Sergio pulled to the side of the road in a
pistachio grove. Hernandez then produced a black revolver, pointed it at Sergio, and
said, “Hey, I’m gonna have to take your car because we have a mission.” Hernandez told
Sergio that he was “Arvina.” Sergio stated he would take them to Lamont as a favor but
that stealing his car was not right. Sergio told Hernandez that he had a baby and pointed
to his baby’s seat in the back. Hernandez told minor to get Sergio out of the car. Sergio
exited the car, as did minor, who then walked to the driver’s side of the vehicle and began
hitting Sergio. Sergio and minor hit one another as Hernandez also got out of the car.
Sergio tried to flag down passing cars for help as he and minor scuffled. Hernandez fired
a shot in the air. Sergio and minor ended up in the pistachio grove. Hernandez pointed
the gun at them and told minor to get out of the way so that he could shoot Sergio.
       As they fought, Sergio grabbed onto minor’s T-shirt. Minor tried to get away.
Suddenly, minor’s shirt came off and Sergio was no longer able to hold onto him. Sergio
ran. Hernandez shot Sergio in the lower back while he was bent over, causing the shot to
come out his upper left chest, a few inches away from his arm, near his collarbone.
Hernandez and minor then both ran off into the pistachio grove. Minor did not say
anything during the entire incident.
       Meanwhile, Carlos Z. was driving with his girlfriend in his pickup truck when he
saw someone outside of a white car, trying to wave down cars. Another individual also
was outside of the car and someone else was in the passenger seat. Carlos passed the car
but turned around and stopped approximately 75 yards from the car. By the time he
turned around, all three individuals were out of the car and heading toward the orchards.
Two of the individuals were tugging at the person who had been trying to flag down help.
Carlos thought they were fighting and he started honking to try to break it up. However,

                                            3.
one of the individuals pushed the man who had been waving down help, and the other
shot him. Carlos started to leave. Sergio saw Carlos’s truck and started running toward
it. Sergio got into the back seat of the truck. Carlos drove down the road approximately
a half mile until he encountered a rancher and told the rancher what had happened.
       Sergio was transported by ambulance to the hospital. He lost consciousness on the
way to the hospital and woke up the next morning after having undergone surgery. He
remained in the hospital for two more days.
       On May 13, 2019, Arvin Police Officer Archuleta contacted minor, Hernandez,
and another individual, Juan B. Minor was known to Archuleta, and Archuleta noted
that, when they made eye contact, minor turned his body and kept his hands down in
front of him instead of swinging them normally as he walked. It appeared to Archuleta
that minor was trying to conceal something in his waistband. The three individuals
walked into the front yard of a residence, which Archuleta later determined was Juan’s
residence, and where Hernandez also lived with Juan’s family. As Archuleta spoke with
Hernandez and Juan, minor walked to the east corner of the house and Archuleta lost
sight of him for five to 10 seconds. Minor then walked back with his arms swinging
normally. Once additional officers arrived to assist, Archuleta went to the side of the
house where minor had been and located a .38 caliber Smith & Wesson revolver wrapped
in a gray T-shirt and stuffed into a flowerpot. Minor and Hernandez were arrested.
       Kern County Sheriff’s Department deputies learned that Arvin Police had
recovered a revolver from minor and Hernandez. Deputy Nelson created a photographic
lineup that included photographs of both Hernandez and minor.
       On May 14, 2019, Sergio identified Hernandez and minor in photographic lineups.
Sergio also was shown a photograph of the gun Archuleta recovered, and identified it as
the one used in the shooting. A blue T-shirt was photographed at the scene. At trial,
Sergio identified the shirt as minor’s and stated it was located in the spot where he fought
with minor.

                                              4.
       Hernandez was arrested on May 15, 2019, at his home in Arvin. As he was being
moved from one vehicle to another for transport, Nelson observed Hernandez make a
hand gesture that Nelson recognized as a gang sign used by Arvin Poor Side gang
members to identify themselves. Inside the bedroom in Hernandez’s residence, Deputy
Morales found a hat that said, “Poor Side X3,” which Morales understood to refer to a
gang in Arvin. Morales also noticed that Hernandez had a tattoo of three dots, which was
common in the Arvina Poor Side gang.
II.    Gang Expert Testimony
       Kern County Sheriff’s Deputy Fernandez testified as a gang expert. He had
frequent contact with gang members in the areas of Arvin, Lamont, and Weedpatch. He
was familiar with the Arvina Poor Side gang, which is a subset of the Arvina 13 gang.
He explained that the Arvina Poor Side gang has an alliance with the Weedpatch criminal
street gang, and they both fall under the umbrella of southern Hispanic gangs. The
primary rivals of the Arvina Poor Side gang are the Lamont 13 criminal street gang and
any northern gangs. Common signs and symbols for the Arvina Poor Side gang include
“AVN,” “APS,” “Poor Side,” “X3,” “13,” “AVN 13,” or “A.” The gang primarily uses a
dark blue color.
       Fernandez had investigated crimes by Arvina Poor Side members, and testified
that the gang focuses on crimes such as illegal weapons possession, firearms possession,
attempted homicide, and carjacking. The gang uses minors to facilitate crimes, such as
by breaking bathroom windows to open doors to facilitate burglary, or having them hold
weapons or drugs.
       One way to join the gang is to be “crimed in.” In this process, a potential gang
member will accompany an active gang member to commit crimes, in order to prove they
are worthy of joining the gang. In Fernandez’s experience, nonmembers would facilitate
crimes in order to build their reputation in the gang and establish that they are worthy of
being considered a gang member.

                                             5.
       Fernandez discussed two specific criminal cases he had investigated involving
Arvina Poor Side members. The first case, Kern County Sheriff’s Department case
No. 15-00026035 (case No. 15-00026035), involved an October 2, 2015 incident in
which a deputy performed a traffic stop on a vehicle that was traveling at a high rate of
speed within the territory of the Weedpatch gang. Fernandez responded to the scene to
assist. When he arrived, Fernandez recognized two of the people in the vehicle as Arvina
Poor Side gang members he had contacted in the past. One of these two individuals also
had a large “A” tattoo on the front of his neck. The car was searched and the deputies
located two loaded, operable firearms in the glove box. Fernandez testified that gang
members carry weapons for offensive and defensive purposes, and to assist in other
illegal activities. In relation to this incident, both of the individuals Fernandez was
familiar with, as well as one he was not, pled to being a gang member in possession of a
firearm. (§ 25850, subd. (c)(3).) Another individual in the vehicle pled to being an
accessory. (§ 32.) Fernandez opined that all four individuals were active members of the
Arvina Poor Side gang at the time of the offense, and that the offense was committed to
benefit the gang due to long-standing rivalry between Arvin and Lamont gangs.
       Fernandez also was involved in the investigation of Kern County Sheriff’s
Department case No. 2016-30175 (case No. 2016-30175). That case arose out of a
November 4, 2016 traffic stop in an area called Little Arvin, a mile north of the
traditional boundaries of the Arvina Poor Side gang, and outside the territory of any other
gang. Fernandez assisted with the stop. There were four subjects in the vehicle, and
Fernandez was not previously familiar with any of them. A loaded, operable firearm was
located inside an ice chest inside the vehicle, near where an individual named Francisco
Banos was seated. Banos had a large “P” tattoo on his center neck, which Fernandez
testified stood for Poor Side, and a large “A” under his left ear. Banos admitted to being
an Arvina Poor Side member. He ultimately pled to being an accessory to a felony in
relation to this incident. (§ 32.) Two of the other individuals denied gang membership

                                              6.
and had no visible indicia of gang membership. One of them pled to being a felon in
possession of a firearm. (§ 29800.) The other pled to being an accessory to a felony.5
(§ 32.) Fernandez opined that this was a gang crime, that all of the defendants were
active Arvina Poor Side members at the time of the offenses, and that the offenses were
committed in furtherance of the gang. This opinion was based on Fernandez’s review of
the police reports and his interview of the subjects.
       With regard to the instant offense, Fernandez testified that the attempted
carjacking and shooting were “within the same realm of crime” typical of Arvina Poor
Side members, based on his experience responding to calls in Arvin. The prosecutor also
presented Fernandez with questions based on hypothetical scenarios. In one hypothetical,
the prosecutor asked:

       “[I]f a 19 year old and a 14 year old asked for a ride; the minor says, ‘Hey,
       I need to stop to go to the bathroom,’ and during that time, the 19 year old
       pulls out a gun and demands the vehicle, is that activity that you would find
       common with the Arvina Poor Side gang members?”
       In the second hypothetical, the prosecutor asked:

       “[I]f the victim fights for the vehicle, says, ‘Don’t take my car,’ and the 19
       year old tells the 14 year old to ‘get him,’ to ‘pull him out of the car,’ and
       after the 14 year old pulls him out of the car, the 19 year old shoots him, is
       that activity that you would find common with Arvina Poor Side gang
       members?”
Fernandez responded affirmatively to both hypotheticals. The prosecutor also asked
whether those hypotheticals were consistent with the way Arvina Poor Side gang
members may use or indoctrinate a minor as a member of the gang. Fernandez again
responded affirmatively.
       The prosecutor continued:



5      The fourth individual in the vehicle was not discussed in detail during trial
testimony.


                                             7.
      “Hypothetically, if during an attempted -- during a carjacking or somebody
      trying to do a carjacking, if the person trying to do the carjacking were --
      were to say, ‘I’m from Arvina. I need your car. I’m on a mission,’ would
      that be consistent with having committed that crime in furtherance of the
      Arvina Poor Side gang?”
      The prosecutor also asked:

      “Hypothetically, if the same 14 and 19 year old that I’ve asked you the
      hypothetical questions about were arrested a few days later with a gun that
      was identified as being used in the carjacking, would that be in furtherance
      of the Arvina Poor Side gang?”
Fernandez responded affirmatively to both hypotheticals. As to the latter, Fernandez
explained that weapons are hard to get, and it therefore would be common for gang
members to retain weapons, which conduct would benefit the gang.
      Fernandez further testified that the acts described in the prosecutor’s hypotheticals
were committed for the benefit, in furtherance of, and association with the Arvina Poor
Side gang:

      “The acts described in the hypothetical, I formed the opinion that they were
      performed at the direction of and to the benefit of the Arvina and in
      association with the Arvina Poor Side criminal street gang. Based on my
      training and experience as a gang investigator, gang members commit
      violent crimes to enhance their reputation within the gang and their overall
      reputation within the community as being violent and something to be
      feared. When a gang’s reputation in the community is violence and
      intimidation, the community members, victims of crimes, witnesses to
      crimes are less likely to want to report the crimes to law enforcement.
      That, in turn, allows the gang to continue their illegal activities without
      interference from law enforcement.”
      Fernandez testified that Hernandez’s denial of being an Arvina Poor Side member
did not change his opinion that Hernandez was a member of that gang.
II.   Defense Case
      Minor’s parents testified that they saw minor throughout the day on May 10, 2019.
The last time they saw him was sometime between 3:00 p.m. and 4:00 p.m., at their home
in Arvin.


                                            8.
                                       DISCUSSION
       Minor argues the gang enhancements should be reversed because the evidence was
insufficient to show that minor intended to promote, further, or assist in criminal conduct
by the gang, or that the members of the gang engaged in a pattern of gang activity.
I.     Applicable Law
       “The test for evaluating a sufficiency of evidence claim is deferential: ‘whether,
on the entire record, a rational trier of fact could find the defendant guilty beyond a
reasonable doubt.’ [Citation.] We must ‘view the evidence in the light most favorable to
the People’ and ‘presume in support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence.’ [Citation.] We must also ‘accept logical
inferences that the jury might have drawn from the circumstantial evidence.’ ” (People v.
Flores (2020) 9 Cal.5th 371, 411.)
       The gang enhancement statute, section 186.22, subdivision (b)(1) provides for
additional punishment when a defendant has been convicted of a felony “committed for
the benefit of, at the direction of, or in association with any criminal street gang, with the
specific intent to promote, further, or assist in any criminal conduct by gang
members . . . .” (Ibid.) Section 186.22, subdivision (b)(1) has thus been described as
having two “prongs,” both of which must be established by the evidence. (People v.
Albillar (2010) 51 Cal.4th 47, 59 (Albillar).) The so-called “gang-related” prong requires
proof that the underlying felony was committed “for the benefit of, at the direction of, or
in association with any criminal street gang.” (§ 186.22, subd. (b)(1); see Albillar, at
pp. 59-60, 67.) The “specific intent” prong “requires that a defendant commit the gang-
related felony ‘with the specific intent to promote, further, or assist in any criminal
conduct by gang members.’ ” (Albillar, at p. 64; see § 186.22, subd. (b)(1).)
       Additionally, “[t]he prosecution’s evidence must permit the jury to infer that the
‘gang’ that the defendant sought to benefit, and the ‘gang’ that the prosecution proves to
exist, are one and the same.” (People v. Prunty (2015) 62 Cal.4th 59, 75.) Section

                                              9.
186.22, subdivision (f) requires “that the gang must consist of ‘three or more persons’
who have as one of their ‘primary activities the commission of’ certain enumerated
criminal acts; who share ‘a common name or common identifying sign or symbol’; and
‘whose members individually or collectively engage in or have engaged in a pattern of
criminal gang activity.’ ” (Prunty, at p. 75.)
II.    Substantial Evidence of Minor’s Intent
       In minor’s briefing, the headings of his argument section contend that the evidence
is insufficient to establish minor had the specific intent to promote, further, or assist in
criminal conduct by gang members. However, the body of his argument focuses on
whether the evidence was sufficient to establish that minor specifically intended to
benefit the gang. With this argument, minor has conflated the two prongs of section
186.22, subdivision (b)(1). Indeed, specific intent to benefit a gang is not an element of
section 186.22, subdivision (b)(1). (Albillar, supra, 51 Cal.4th at p. 67.) It therefore is
unclear which prong of the gang enhancement minor intends to challenge.6 Regardless,
as we explain, substantial evidence supports both prongs.
       A.     Gang-Related Prong
       Not every crime committed by gang members is committed for the benefit of, at
the direction of, or in association with the gang. (Albillar, supra, 51 Cal.4th at p. 60.)
The requirement that the offense be “committed for the benefit of, at the direction of, or
in association with any criminal street gang,” ensures that the enhancement applies only
to offenses that are “gang-related.” (Albillar, at pp. 66-68.)

6      This defect also forfeits both issues, because minor fails to include a separate
heading challenging the gang-related prong of the statute (see Cal. Rules of Court, rule
8.204(a)(1)(B); Consolidated Irrigation Dist. v. City of Selma (2012) 204 Cal.App.4th
187, 201 [failure to comply with rule requiring each argument be presented under a
separate heading forfeits the argument]), and fails to develop any argument challenging
the specific intent prong of the statute (see People v. Barnett (1998) 17 Cal.4th 1044,
1182 [the failure to support claim with adequate argument forfeits the claim as not
properly raised]).


                                              10.
       Here, the evidence establishes that minor committed the offense in association
with Hernandez. Hernandez announced during the offense that he was “Arvina,” made a
gang sign during his arrest, had a hat with a gang emblem in his house, and had a tattoo
with three dots, common to the Arvina Poor Side gang. The testimony of the expert
witness and the deputies assigned to the case all identify this conduct as indicative of
Hernandez’s membership in the Arvina Poor Side gang. The evidence leaves little doubt
that minor committed the offense in association with a known gang member. (See
People v. Leon (2016) 243 Cal.App.4th 1003, 1021 [a trier of fact can rationally infer a
crime was committed “ ‘in association’ ” with a criminal street gang, within the meaning
of § 186.22, subd. (b)(1), if the accused committed the offense in concert with a gang
member or members].) Hernandez additionally proclaimed he was Arvina before
directing minor to get the victim out of the car. Minor then proceeded to hit the victim,
and scuffled with him until Hernandez directed minor to get out of the way. A rational
trier of fact could rely on these facts to conclude that minor committed the offenses at the
direction of the gang.
       The evidence also is sufficient to establish minor’s commission of the offense
benefitted the gang. Fernandez testified that a 19 year old telling a 14 year old to get the
victim out of the car would be consistent with the way Arvina Poor Side gang members
use minors and indoctrinate minors into the gang. Additionally, Fernandez testified that
hypothetical facts presented by the prosecutor, which closely mirrored those of this case,
would enhance the gang’s reputation for violence and intimidation within the community,
thus deterring victims and witnesses from cooperating with law enforcement. Although,
as minor points out, there were minor variances between the hypotheticals and the actual
facts, these were not so significant as to necessarily undermine Fernandez’s opinion
testimony.




                                             11.
          In sum, the evidence was sufficient to show that the offense was “gang-related,” in
that it was “committed for the benefit of, at the direction of, or in association with any
criminal street gang.” (§ 186.22, subd. (b)(1).)
          B.     Specific Intent Prong
          “ ‘ “By its plain language, [section 186.22, subdivision (b)(1)] requires a showing
of specific intent to promote, further, or assist in ‘any criminal conduct by gang
members’ . . . .” ’ ” (Albillar, supra, 51 Cal.4th at p. 66.) “ ‘There is no statutory
requirement that . . . the evidence establish specific crimes the defendant intended to
assist his fellow gang members in committing.’ ” (Ibid.; see People v. Vazquez (2009)
178 Cal.App.4th 347, 353-354.) Rather, “if substantial evidence establishes that the
defendant intended to and did commit the charged felony with known members of a
gang, the [factfinder] may fairly infer that the defendant had the specific intent to
promote, further, or assist criminal conduct by those gang members.” (Albillar, at p. 68;
accord, People v. Livingston (2012) 53 Cal.4th 1145, 1171.) “ ‘[I]ntent is rarely
susceptible of direct proof and usually must be inferred from the facts and circumstances
surrounding the offense.’ ” (People v. Rios (2013) 222 Cal.App.4th 542, 567-568.)
          Here, there was substantial evidence, in the form of the victim’s testimony, that
minor committed the alleged offense with Hernandez. Although Hernandez may have
denied being a gang member in an interview with law enforcement, the record reflects
that he informed the victim that he was “Arvina” and was on a mission, before telling
minor to get the victim out of the car. Thus, the record contains substantial evidence that
minor committed the offense of attempted carjacking with a known gang member,
permitting the jury to infer that minor had the requisite specific intent to promote, further,
or assist criminal conduct by that gang member. (See Albillar, supra, 51 Cal.4th at
p. 68.)
          That minor was seen with Hernandez only a few days after the crime, and was
seemingly carrying the firearm used in the offense, further supports a finding that he

                                               12.
intended to assist in criminal conduct by a gang member when he committed the
offenses. Certainly, minor’s continued association with Hernandez after the offense
undermines any claim that he obeyed Hernandez’s directives out of fear or similar
motives, rather than with a specific intent to aid him.
       Substantial evidence supports the juvenile court’s finding that minor had the
specific intent to promote, further, or assist in any criminal conduct by gang members, as
required to support the gang enhancement.
III.   Substantial Evidence of a Pattern of Criminal Gang Activity
       Minor contends the evidence is insufficient to establish a pattern of criminal gang
activity, as required to support the enhancement under section 186.22, subdivision (b)(1).
He specifically challenges the evidence of case No. 2016-30175.
       “A gang engages in a ‘pattern of criminal gang activity’ when its members
participate in ‘two or more’ statutorily enumerated criminal offenses (the so-called
‘predicate offenses’) that are committed within a certain time frame and ‘on separate
occasions, or by two or more persons.’ ([§ 186.22], subd. (e).)” (People v. Zermeno
(1999) 21 Cal.4th 927, 930.) The list of qualifying offenses is found in section 186.22,
subdivision (e)(1)-(33). Expert testimony is regularly used to establish this element of a
gang allegation. (See People v. Hill (2011) 191 Cal.App.4th 1104, 1120 (Hill).) Where
such testimony has a reliable foundation, it is sufficient to establish elements of the gang
enhancement. (See People v. Martinez (2008) 158 Cal.App.4th 1324, 1330 (Martinez);
People v. Duran (2002) 97 Cal.App.4th 1448, 1465 (Duran).)
       Fernandez testified that, in case No. 2016-30175, a loaded, operable firearm was
found inside a vehicle occupied by four individuals. One of the individuals was an
admitted Arvina Poor Side gang member and eventually pled to being an accessory to a
felony (§ 32). However, being an accessory to a felony is not a statutorily enumerated
offense that could form part of a pattern of criminal gang activity. (§ 186.22, subd. (e);
People v. Gardeley (1996) 14 Cal.4th 605, 624, disapproved on another ground in People

                                             13.
v. Sanchez (2016) 63 Cal.4th 665, 686, fn. 13.) Another individual in the vehicle pled to
being a felon in possession (§ 29800), which does constitute a statutorily enumerated
offense that can form part of a pattern of criminal gang activity. (§ 186.22,
subd. (e)(31).) However, that individual denied gang membership. Another individual
who pled to being an accessory to a felony likewise denied gang membership.
       Fernandez opined that all the individuals in the vehicle were active Arvina Poor
Side gang members. This opinion was based on his review of police reports, and on his
interviews with the suspects.7 Fernandez likewise opined that the crimes were committed
in furtherance of the Arvina Poor Side gang because, in his experience, gang members
carry weapons for offensive, defensive, and reputational purposes. Fernandez discussed
in detail his background experience with local gangs, including the Arvina Poor Side
gang, and drew on that experience in forming his opinion.
       Although Fernandez gave sparse detail regarding why he believed the offenders in
this case were Arvina Poor Side gang members, we cannot say his opinion was without a
reliable foundation. (Hill, supra, 191 Cal.App.4th at pp. 1120-1121; Martinez, supra,
158 Cal.App.4th at p. 1330; Duran, supra, 97 Cal.App.4th at p. 1465.) A rational trier of
fact could rely on Fernandez’s opinion testimony to conclude that case No. 2016-30175
involved a qualifying predicate offense, and that the person who committed the predicate
offense was a member of the Arvina Poor Side gang.
       Minor does not challenge the evidence that Arvina Poor Side gang members
committed qualifying predicate offenses in case No. 15-00026035. Combined with the
evidence of the qualifying offense in case No. 2016-30175, the evidence is sufficient to
establish that Arvina Poor Side is engaged in a pattern of criminal gang activity and




7       Minor contends Fernandez did not interview these suspects. However, Fernandez
testified that he did.


                                            14.
therefore constitutes a criminal street gang as required to support the enhancement under
section 186.22, subdivision (b)(1). (See § 186.22, subd. (e).)
                                     DISPOSITION
       The juvenile court’s disposition order is affirmed.




                                            15.